Citation Nr: 0927404	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-14 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an obsessive compulsive 
disorder.  

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1971, and from January 1972 to January 1992.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for an obsessive 
compulsive disorder and denying a compensable evaluation for 
hypertension.  The RO by an April 2009 decision assigned a 10 
percent disability rating for the Veteran's hypertension, 
effective from February 1, 1992.  

The Board has herein recharacterized the Veteran's claim for 
service connection for obsessive compulsive disorder as a 
claim for service connection for an acquired psychiatric 
disorder to include obsessive compulsive disorder, to better 
reflect the absence of clarity within the record as to the 
nature and extent of the Veteran's claimed disorder.  This is 
important because the Veteran's representative clarified, at 
the Veteran's hearing, that the Veteran is contending that 
his obsessive compulsive disorder and his anxiety shown in 
service are one and the same disability.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) held, with regard to a claim initially characterized 
as being for a specific psychiatric diagnosis, that a claim 
for service connection for one psychiatric disorder should be 
addressed as encompassing any other psychiatric disorder 
which may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the present claim is for essentially any 
psychiatric disorder which presents itself upon development 
of the record.  While the Board notes the RO's previous 
denial of the claim for service connection for an anxiety 
disorder by its June 1992 rating action, the broadened claim 
herein constitutes an essentially new claim, not requiring 
reopening prior to being addressed on the merits.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include obsessive 
compulsive disorder, is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
December 1967 to December 1971, and from January 1972 to 
January 1992.   

2.  On April 28, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal of the claim 
for an increased evaluation for hypertension is requested.  
The Veteran reaffirmed and clarified that request for 
withdrawal of appeal by testimony in June 2009, as reduced to 
writing by a transcript of that hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) for the issue of 
entitlement to an increased rating for hypertension, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008). 

The appellant, by a signed statement submitted in April 2009, 
indicated that the April 2009 RO grant of a 10 percent 
evaluation for hypertension effective from February 1, 1992, 
"satisfies my appeal on all issues."  However, the RO's 
April 2009 decision did not address the Veteran's claim for 
service connection for an obsessive compulsive disorder.  The 
Veteran was accordingly asked at his Travel Board hearing to 
clarify his intentions.  At the hearing, he expressed his 
intention only to withdraw his appeal of the claim for an 
increased rating for hypertension.  That clarification of the 
request to withdraw his appeal as to the claim for an 
increased rating for hypertension was reduced to writing by a 
transcript of that hearing, which transcript has been 
associated with the claims file. 

Because the Veteran has officially withdrawn his appeal as to 
that increased rating claim, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to an 
increased rating for hypertension, and the appeal of that 
issue is dismissed.


ORDER

The appeal of the issue of entitlement to an increased rating 
for hypertension is dismissed.

REMAND

The Veteran has contended, in submitted statements and in 
testimony before the undersigned, that he had an obsessive 
compulsive disorder in service for which he did not seek 
treatment in order to preserve his military career, and for 
which he did not seek treatment after service until recent 
years because he believed the condition would resolve itself, 
though it never has.  The Veteran testified that he was 
treated at Sembach Air Base in Germany in approximately 
January 1982, seeing a psychologist approximately three 
times.  He further testified that he was also hospitalized at 
the Wiesbaden Air Base hospital in Germany on a TDY 
(temporary duty) status on approximately March 15, 1982, for 
five days, when he was seen once for psychiatric treatment, 
and was also seen by the neurology department.  Because the 
Wiesbaden hospitalization he described is not reflected in 
the record, an effort should be made to obtain any associated 
records from appropriate Federal sources, in furtherance of 
the claim.  38 U.S.C.A. §§ 5103A, 5126; 38 C.F.R. § 3.159.

As noted in the Introduction, above, the Veteran contends 
that his anxiety disorder and his obsessive compulsive 
disorder are one and the same condition, and that this has 
persisted since service.  Also at his hearing, the Veteran's 
spouse testified that they were married while he was still in 
service, and she had witnessed his obsessive symptoms and/or 
behavior continuing since service.  A marriage certificate 
verifying their marriage in 1989 is of record.  The Veteran 
also testified that his obsessive compulsive disorder has 
increased in severity in recent years.  His service treatment 
records, as discussed below, indicate at least acute 
psychiatric disability in service.  This testimony by the 
Veteran and his spouse, in light of the balance of the 
evidentiary record, presents sufficient evidence and 
indication of persistence of obsessive compulsive disorder 
from service to support obtaining a new VCAA examination to 
address etiology of the claimed psychiatric disorder.  
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The STRs include an August 3, 1976, record wherein the 
physician observed that anxiety was "evident."  The 
physician offered referral to a psychiatrist.  An August 17, 
1976, treatment record noted that the Veteran had been 
prescribed both Trilafon(r) (perphenazine) and Elavil(r) 
(amitriptyline) on August 3, but that he had stopped taking 
them because they made him sleepy.  That treatment record, 
for treatment of abdominal pains, only included assessments 
of hypertension and gastroenteritis.  

On August 17, 1976, the Veteran was seen again for follow up, 
and the physician again noted that he had stopped taking his 
medication, this time reportedly because they made him drowsy 
and did not relax him.  The physician accordingly prescribed 
Mellaril(r) (thioridazine) for two weeks, to be taken three 
times daily.  In a further follow up August 30, 1976, it was 
noted that the Veteran's primary difficulty was sleeping, and 
the thioridazine had not been of help.  He was accordingly 
tried on Valium(r) (diazepam) for two weeks.  An additional 
record on August 31, 1976, noted a potential alcohol problem, 
and made reference to an evaluation that is not contained in 
the claims file.  Further follow up is not documented within 
the STRs.   

A prior service treatment record, dated in April 1976, noted 
the Veteran's complaint of inability to sleep for two nights, 
though also noting that he had flown from the United States 
to Greece two days earlier.  The examiner observed that the 
Veteran's mental status was clear, and assessed insomnia 
secondary to circadian rhythm change.  However, Valium(r) was 
prescribed, and two treatment records in August 1976, 
distinct from the August 1976 records noted above, also noted 
difficulty with sleep.  

A May 1983 service treatment record notes the Veteran's 
evaluation for a heart murmur.  However, a 
"functional/hypochondriasis" systolic murmur was then 
assessed.  

The balance of the Veteran's STRs provide no record of 
treatment showing mental dysfunction.  However, following his 
service separation in January 1992, the Veteran in February 
1992 submitted a claim including for anxiety.  He was 
afforded a VA examination for compensation purposes in May 
1982, wherein he reported a long history of being very 
nervous and tense, a worrier, and having always bitten his 
nails with an inability to stop.  Upon examination the 
Veteran's psychomotor activity was slightly increased.  The 
examiner diagnosed a generalized anxiety disorder.  However, 
the RO, by June 1992 rating action, denied service connection 
for an anxiety disorder, based on a lack of evidence of 
chronic disability in service.  

Treatment records from 2003 and thereafter reflect diagnosis 
of obsessive compulsive disorder, with a self-reported 
history of the condition being present from service.  

Based on the facts presented, a further VA examination is in 
order to address whether any psychiatric disorder to include 
obsessive compulsive disorder developed in service or is 
otherwise causally related to service.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should contacted and asked to 
provide additional information or evidence 
regarding any post-service mental health or 
social services treatment, in furtherance of 
his claim.  He should be advised that mental 
illness from which he may suffer need not be 
only an obsessive compulsive disorder in order 
to be related to service (see Clemons, supra), 
and he should accordingly be encouraged to 
assist in obtaining records of treatment or 
evaluation for any mental illness.  All records 
and responses received should be associated 
with the claims file, and any indicated 
development should be undertaken.  

2.  The RO/AMC should contact any appropriate 
offices within the Service Department, as well 
as the National Personnel Records Center (NPRC) 
as appropriate, in an attempt to obtain records 
of the Veteran's reported hospitalization at 
the Wiesbaden Air Base hospital in Germany on 
or about March 15, 1982.  Associate any records 
and responses received with the claims file.  

3.  Thereafter, the RO/AMC should afford the 
Veteran a VA psychiatric examination to address 
the nature and etiology of any current 
psychiatric disorder, to include obsessive 
compulsive disorder.  Any indicated tests 
should be conducted, to include psychological 
testing.  The examiner should address the 
following:

a.  What current psychiatric disorders are 
present (which meet prescribed criteria 
under DSM-IV)?

b.  For each psychiatric disorder 
identified, is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disorder developed 
in service, is causally related to the 
Veteran's periods of service from December 
1967 to December 1971, and/or from January 
1972 to January 1992, or is such a 
relationship to service unlikely (i.e., 
less than a 50-50 probability)?  In 
answering this question, the examiner 
should note and address records of medical 
treatment in service and post-service, the 
Veteran's claim submitted in February 
1992, the VA psychiatric examination 
conducted in May 1992, and statements and 
testimony of the Veteran and his spouse.  
(A copy of this Remand may be reviewed by 
the examiner for a chronology of pertinent 
events and records.)

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  The examiner should provide complete 
explanations for his/her opinions.

4.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
is not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


